Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 8-10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kruger in view of Koch et al (US 2020/0196532) (newly cited) (with reliance on corresponding provisional application No. 62/781,718). Kruger discloses a drying apparatus which entails a permeable conveyor belt including a housing arranged so as to blow air upwardly through the conveyor belt. (See the paragraph bridging columns 1 and 2. Bin 100 of Kruger is considered to constitute a “trough configured to receive a bulk waste product in a form suitable for convective drying”, as recited in claim 1. In any event, it would be obvious to substitute a trough for bin 100 in the apparatus of Kruger, since one of ordinary skill in the art would appreciate that bins and troughs are functional equivalents. The difference between the apparatus disclosed by Kruger, and that recited in claims 1, 6, 8 and 14, is that Kruger does not disclose that the housing comprises a first opening, which is at a boundary of the housing with an external environment comprising ambient air, and that blower 92 of Kruger is mounted in the first opening and configured to pull ambient air from the external environment into the housing. Provisional application No. 62/781718 discloses an air system for handling grain, wherein air system 20 includes a blower 103 having a blower housing 104 connected to a blower motor 106. (See page 18, line 2 though page 19, line 5., especially page 18, lines 2-4.) It would be obvious from provisional application No. 62/781718 to modify the system of Kruger to include blower 92 of Kruger in a housing comprising a first opening, which is at a boundary of the housing with an external environment comprising ambient air. One of ordinary skill in the art would be motivated to do so, since provisional application No. 62/781718 establishes the conventionality of including blowers in housings  in drying systems at the aforementioned passages, and one would appreciate that the air system of 62/781718 would have utility in the apparatus of Kruger, notwithstanding the fact that the apparatus of provisional application No. 62/781718 is directed to grain handling, since Kruger teaches at col. 2, lines 62-64 that any suitable means may be utilized to supply filtered, heated air to the blower, which would include the system of provisional application No. 62/781718. Applicant’s argument that claim 1, as amended, recites that the system comprises a housing comprising  a first opening, which is at a  boundary of the housing with an external environment comprising ambient air and a second opening, and one or more air moving devices (AMDs)( mounted in the first opening and configured to pull the ambient air from the external environment into the housing, at the first opening, and to exhaust the ambient air from the housing through the air-permeable conveyor belt, at the second opening, is not convincing, since it would be obvious from provisional application No. 62/781718 to modify the system of Kruger with those features, for the reasons given hereinbefore. Applicant’s argument, that amended claim 1 recites that the system is configured to transform the waste product into a dried  waste product having a moisture content of about 5% to about 20%, inclusive, after transport of the waste product to the second end of the system without use of any heat source for heating the ambient air, and that Kruger discloses that blower 44 is continuously operated to supply heated air…to chamber 12, is not convincing, since the system of Kruger would be capable of  transforming the waste product into a dried waste product having a moisture content of about 5% to about 20 % without use of any heat source for heating the ambient air, to no less extent than the system of Kruger. There is no indication that the drying means disclosed in the paragraph bridging columns 1 and 2 of Kruger would require a source of heat.
Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kruger in view of Koch et al as applied to claim 1 above, and further in view of Drugge. It would be further obvious from Drugge to provide a conveyor belt comprising a mesh or a plurality of perforations as the conveyor belt of Kruger. Drugge is relied upon as discussed in the last Office Action.
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kruger in view of Koch et al as applied to claim 1 above, and further in view of Bernes et al. It would be further obvious from Bernes et al to modify the apparatus of Kruger with a hopper configured to receive the material to be dried and an extruder configured to extrude the material. Bernes et al is relied upon as discussed hereinbefore.
Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kruger in view of Koch et as applied to claim 1 above, further in view of Dornier et al, even further in view of Reed et al. It would be further obvious from Dornier et al to modify the apparatus of Kruger by emp-0loying first and second conveyors for drying. It would be even further obvious from Reed et al to include a controller configured to simultaneously and independently control the first and second drying stages to coordinate a transport speed and flow of air for each conveyor belt. Dornier et al and Reed et al are relied upon as discussed in the last Office Action.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kruger in view of Koch et al, further in view of Dornier et al, even further in view of Reed et al as applied to claim 11 above, still further in view of Tomlinson et al or Brock. It would be still further obvious from either Tomlinson et al or Brock to include an agitator configured to remove a partially dried waste product from the first conveyor belt so as to transport it to the second conveyor belt. Tomlinson et al and Brock are relied upon as discussed in the last Office Action.
KREUZER is made of record for disclosing a feeding device and belt drying installation which includes an air-permeable conveyor belt.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE A LANGEL whose telephone number is (571)272-1353. The examiner can normally be reached M-F 8:45 am to 5:15 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker, can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WAYNE A LANGEL/Primary Examiner, Art Unit 1736